J-S17017-22
J-S17018-22

                             2022 PA Super 136

 IN THE INTEREST OF: G.R., A             :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: K.M., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 242 EDA 2022

              Appeal from the Order Entered January 12, 2022
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-DP-0000227-2020




 IN THE INTEREST OF: G.R. , A            :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: B.R., FATHER                 :
                                         :
                                         :
                                         :
                                         :   No. 370 EDA 2022

               Appeal from the Order Dated January 12, 2022
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000227-2020

BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

OPINION BY LAZARUS, J.:                             FILED AUGUST 9, 2022

      K.M. (Mother) and B.R. (Father) (collectively, Parents) appeal from the

trial court’s order reunifying their daughter G.R. (Child) (born August 2019)

with Parents, finding that Child was the victim of child abuse, and concluding
J-S17017-22
J-S17018-22



that Mother and Father were the perpetrators of the abuse.1 See 42 Pa.C.S.A.

§ 6302; 23 Pa.C.S.A. §§ 6303, 6381(d).2 After careful review, we affirm.

       On February 12, 2020, Father took then-five-month-old Child to the

emergency room at St. Christopher’s Hospital where she was treated by Dr.

Norell Atkinson, MD, an attending physician in the Department of Pediatrics,

Child Protection Section, and an expert in child abuse pediatrics. Following a

skeletal survey, genetic testing, and a full medical examination, Dr. Atkinson

diagnosed Child with three acute3 leg fractures—an oblique right femur (thigh

bone) fracture and two lower left leg buckle fractures.4

       Mother and Father reported to a DHS caseworker that, on the evening

of February 10, 2020, while they were getting ready to take Child to paternal

grandmother’s (M.M.) home, Child had rolled off their bed and onto the

____________________________________________




1 We have sua sponte consolidated Mother’s and Father’s appeals, as the
orders appealed and questions involved are essentially the same. See
Pa.R.A.P. 513 (consolidation of multiple appeals).

2 The order also terminated the court’s supervision of Child, ended Child’s
court-ordered services from the county, and discharged Child from
Philadelphia Department of Human Services’ (DHS) temporary legal and
physical custody.

3Doctor Atkinson defined an “acute” fracture as a new injury. See N.T. Abuse
Hearing, 10/6/21, at 8.

4 Doctor Atkinson testified that St. Christopher’s emergency room doctors
would have first stabilized Child and taken x-rays before she was seen by Dr.
Atkinson for a full evaluation. Id. at 34.
                                      -2-
J-S17017-22
J-S17018-22



carpeted floor.   Mother and Father also reported that hours after this

happened, they took Child to M.M.’s home, where Child stayed for two days

while Parents went out of town, and that before leaving for their trip, Parents

told M.M. that Child had rolled off their bed and to contact them while they

were away if “there was anything different or unusual about her.” N.T. Abuse

Hearing, 10/6/21, at 11-12. Parents told Caseworker Butler that they had no

concerns leaving Child with M.M. Id. at 81.

      Doctor Atkinson testified that Parents reported while they were away,

M.M. never called Parents to tell them that there was anything “different”

regarding Child’s behavior, id. at 12; however, when Parents picked Child up

at M.M.’s house on February 12th, they noticed that something was distinctly

different about Child’s leg. Id. at 12 (Doctor Atkinson testifying Father told

her he recalled when he picked Child up from M.M.’s home, Child’s “leg

appeared to be hanging—her right leg appeared to be hanging, and that it

looked as if it was broken. . . So, they brought her into the hospital at that

point[.]”); id. at 69 (DHS case worker testifying Father reported Child’s leg

looked “flimsy as it was dangling. She looked uncomfortable” when they went

to pick her up at M.M.’s house); id. (DHS caseworker testifying Mother

reported when she touched Child’s wrist, Child “tensed up” and when Mother

tried to bounce Child on her leg, Child could not put weight on her leg).

      Upon picking Child up from M.M.’s, Parents took Child to St.

Christopher’s. See id. at 14 (Doctor Atkinson testifying Child was brought in
                                   -3-
J-S17017-22
J-S17018-22



by parents to hospital “with a concern that the leg was injured and they were

potentially attributing that to the fall”). Doctor Atkinson testified that “[i]t

was later . . . reported that a fall [off of the bed] had happened also, in

[M.M.’s] care.” Id. at 21.

       Doctor Atkinson was unable to opine as to how or exactly when the

injuries occurred.5 See id. at 16 (doctor testifying “given the kind of narrow

time frame of three different caretakers over a short period of time, and not

being able to precisely say all the fracture is on x-ray, it makes it somewhat

difficult to say when exactly the injury was sustained”).       Doctor Atkinson,

however, testified that Child’s leg fractures could not have been sustained, as

Parents and M.M. had reported, from falling off of a bed. Doctor Atkinson also

opined that Child’s injuries did not result from bone abnormalities or genetic

diseases, and that they were non-accidental and not self-sustained. Id. at

18-22, 29. Doctor Atkinson noted that the most common injury resulting from

a short fall from a bed is a skull fracture, not a leg injury, let alone multiple,

bilateral leg fractures. Id. at 15-16. The oblique fracture Child sustained, Dr.

Atkinson opined, most likely occurred from a compression or “twisting or

torsional force or bending force to the leg.”     Id. at 9.   The other type of

____________________________________________




5 Doctor Atkinson testified that although acute fractures are difficult to date,
this injury was probably sustained “up to around three days” from when she
was diagnosed. Id. at 13.
                                      -4-
J-S17017-22
J-S17018-22



fracture Child sustained, a buckle fracture, is caused by force being applied to

either end of the bone. Id.

       Child’s legs were casted and she was placed in a Pavlick harness;6 Child

fully healed within one month. Id. at 41. Child had no record or signs of

previous injuries and Parents had no prior history with DHS. Child Protective

Services (CPS) prepared three reports detailing the alleged abuse inflicted on

Child, describing Child’s injuries, and listing Mother, Father, and M.M. as

alleged perpetrators of the abuse.7 On February 14, 2020, DHS obtained an

order of protective custody (OPC) for Child. Child was discharged from the

hospital and placed in temporary care with her maternal grandmother, E.M.

       After a February 17, 2020 shelter care hearing, the trial court found it

was not in Child’s best interest to return Child to Parents’ care and that to

allow Child to remain in Parents’ home would be contrary to her welfare.

However, Parents were granted supervised visitation with Child. On February

21, 2020, DHS filed a petition alleging that Child was a dependent child and

the victim of child abuse. See 42 Pa.C.S.A. § 6302; 23 Pa.C.S.A. § 6303.
____________________________________________




6“A Pavlik Harness is a device used . . . for babies with a broken femur (thigh
bone). The harness helps to keep the bone in position while it heals.”
https://cdn.ymaws.com/www.apsna.org/resource/resmgr/Teaching_Sheets_
PDF_2015/Pavlick_Harness.pdf (last visited 6/29/22).

7 In one of those CPS reports, dated March 2020, M.M. was added as an
alleged perpetrator of Child’s abuse. N.T. Abuse Hearing, 10/6/21, at 50-52.

                                           -5-
J-S17017-22
J-S17018-22



Following a hearing held on October 7, 2020, Child was adjudicated dependent

and legal custody of Child was transferred to DHS.

       After a March 26, 2021 permanency review hearing, Child remained in

kinship care with E.M., but Parents were granted unsupervised visitation, with

overnight visits by agreement of the parties. The court continued the child

abuse hearing until M.M. was appointed counsel. On July 14, 2021, the court

granted Parents liberal, unsupervised and weekend overnight visits.         DHS

found the report of child abuse to be indicated with regard to Parents and M.M.

       On October 6, 2021, and January 12, 2022, child abuse hearings were

held before the Honorable Vincent Furlong. At the October 6, 2021 hearing,

Dr. Atkinson, DHS Intake Worker/Investigator, Jaabir Butler, and Community

Umbrella Agency (CUA) case manager Carolyn Smith testified.              Neither

Mother, Father, nor M.M. testified.            At the conclusion of the CUA case

manager’s testimony, Child was reunited with Parents.

       On January 12, 2022, Judge Furlong stated that he found DHS’

witnesses credible, N.T. Abuse Hearing, 1/12/22, at 5, that clear and

convincing evidence existed to prove that Child was a victim of child abuse,

and that Mother and Father were the perpetrators of the abuse. Id. at 5-6.8

____________________________________________




8 The court concluded that DHS had not proven its case against M.M. and,
therefore, did not find that she was perpetrator of Child’s abuse. Id. at 9-10.

                                           -6-
J-S17017-22
J-S17018-22



The case was discharged, and Father and Mother were referred to aftercare

services. Id. at 7, 11.9

       On appeal, Mother presents the following issue for our consideration:

“Did the [trial] court err by making a finding of abuse as to Mother where

‘clear and convincing evidence’ was not provided, that Mother, either directly

or by neglect[,] caused injuries to [C]hild, as required by [23] Pa.C.S.A. §

6381(d) and 23 Pa.C.S.A. § 6303?” Mother’s Brief, at 6. Father presents a

similar question for our appellate review: “Whether the trial court abused its

discretion and erred as a matter of law when it found that [DHS] had met its

burden of proof by clear and convincing evidence that Father had committed

[c]hild [a]buse.” Father’s Brief, at 7.

       We review this appeal for an abuse of discretion. In the Interest of

L.Z., 111 A.3d 1164, 1174 (Pa. 2015). “The standard of review in dependency

cases ‘requires an appellate court to accept the findings of fact and credibility

determinations of the trial court if they are supported by the record, but does

not require the appellate court to accept the lower court’s inferences or

conclusions of law.’” Id. (citation omitted).




____________________________________________




9 Since the date of the first abuse hearing on October 6, 2021, Child has been
returned to Parents and is currently living with them.

                                           -7-
J-S17017-22
J-S17018-22



        “[Although] dependency proceedings are governed by the Juvenile Act

(Act),[10] . . . the C[hild] P[rotective] S[ervices] L[aw] [(CPSL)][11] . . . controls

determinations regarding findings of child abuse, which the juvenile courts

must find by clear and convincing evidence.” In re L.V., 209 A.3d 399, 417

(Pa. Super. 2019) (citations omitted; footnotes added); see also In the

Interest of X.P., 248 A.3d 1274, 1276 (Pa. Super. 2021) (same). The CPSL

“does not provide for legal determinations of abuse; it is mainly a vehicle for

reporting abuse and bringing quickly into play those services (including court

hearings) available through county protective service facilities for the care of

the child.”   In the Interest of J.R.W., 631 A.2d 1019, 1022 (Pa. Super.

1993). “[T]he Act and the [CPSL] must be applied together in the resolution

of child abuse complaints under the [CPSL and] reference must be made to

the definition sections of both the [Act] and the [CPSL] to determine how that

finding [of child abuse] is interrelated.” Id. at 1023.

        “‘As part of [a] dependency adjudication, a court may find a parent [or

caregiver] to be the perpetrator of child abuse[]’ as defined by the . . . CPSL.”

In re S.L., 202 A.3d 723, 728 (Pa. Super. 2019) (citation and quotations

omitted).     Section 6381 of the CPSL, which governs evidence in court

____________________________________________




10   42 Pa.C.S.A. §§ 6301-6475.

11   23 Pa.C.S.A. §§ 6301-6387.
                                           -8-
J-S17017-22
J-S17018-22



proceedings, states that “[i]n addition to the rules of evidence . . . relating to

juvenile matters, the rules of evidence in this section shall govern in child

abuse proceedings in court[.]” 23 Pa.C.S.A. § 6381(a). Specifically, section

6381(d) “provides for an ‘attenuated’ standard of evidence in making a legal

determination as to the abuser in child abuse cases [where] a child has

suffered serious physical injury . . . as would ordinarily not be sustained or

exist except by reason of the acts or omissions of the parent or other person

responsible for the welfare of the child.” J.R.W., supra at 1023; 23 Pa.C.S.A.

§ 6381(d) (emphasis added).

      In In the Interest of N.B.-A., 224 A.3d 661 (Pa. 2020), the

Pennsylvania Supreme Court recently reiterated the appropriate standard of

proof for a finding of child abuse:

      The requisite standard of proof for a finding of child abuse
      pursuant to [s]ection 6303(b.1) of the CPSL is clear and
      convincing evidence. [A] petitioning party must demonstrate the
      existence of child abuse by the clear and convincing evidence
      standard applicable to most dependency determinations, 42
      Pa.C.S.[A.] § 6341(c)[].      Clear and convincing evidence is
      “evidence that is so clear, direct, weighty, and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitancy, of the truth of the precise facts in issue.” [] However,
      in certain situations, the identity of the abuser need only be
      established through prima facie evidence. As an appellate court,
      we are required to accept the findings of fact and credibility
      determinations of the trial court, if they are supported by the
      record; however, th[is] [C]ourt is not bound by the lower court’s
      inferences or conclusions of law.

Id. at 668 (citations omitted).


                                      -9-
J-S17017-22
J-S17018-22



        Section 6381(d) of the CPSL establishes a rebuttable, evidentiary

presumption when a child sustains abuse not ordinarily suffered absent acts

or omissions of a parent or other responsible party.                  Under such

circumstances, “the fact of abuse suffices to establish prima facie evidence of

abuse by the parent or person responsible.” In the Interest of L.Z., supra

at 1167.12 See id. at 1184 (“The Legislature [] carved out a very limited

exception to these more stringent evidentiary standards, allowing for the

possibility of identifying the perpetrator of abuse based on prima facie

evidence in cases where the abuse is “’of such a nature as would ordinarily

not be sustained or exist except by reason of the acts or omissions of the

parent[.]’”).

        Under section 6381(d), a parent or other responsible caregiver may

rebut the prima facie presumption with evidence:

        [d]emonstrating that the parent or responsible person did not
        inflict the abuse, potentially by testifying that they gave
____________________________________________




12   Section 6381(d) provides:

        (d) Prima facie evidence of abuse. — Evidence that a child has
        suffered child abuse of such a nature as would ordinarily not be
        sustained or exist except by reason of the acts or omissions of the
        parent or other person responsible for the welfare of the child shall
        be prima facie evidence of child abuse by the parent or other
        person responsible for the welfare of the child.

23 Pa.C.S.A. § 6381(d).

                                          - 10 -
J-S17017-22
J-S17018-22



      responsibility for the child to another person about whom they had
      no reason to fear or perhaps that the injuries were accidental
      rather than abusive.        The evaluation of the validity of the
      presumption would then rest with the trial court evaluating the
      credibility of the prima facie evidence presented by . . . [DHS] . .
      . and the rebuttal of the parent or responsible person.

Id. at 1185. See id. at 1176 n.15 (section 6381(d) presumption may be

rebutted with evidence that parent or responsible person was absent at time

of injury and not otherwise responsible for injury by failing to secure proper

care for child); see also In re S.L., 202 A.3d 723, 728 (Pa. Super. 2019)

(section 6381(d) presumption “can be rebutted, like other statutory

presumptions,    with   countervailing   competent,    substantial   evidence”)

(citations omitted).

      Instantly, Mother asserts that DHS failed to prove by clear and

convincing evidence that she either “directly or indirectly” caused the child

abuse where Child was not in Mother’s care when the injuries occurred.

Mother’s Brief, at 11.      Specifically, Mother contends that there was

circumstantial, corroborative evidence to support Mother’s claim that Child did

not have any broken bones prior to Child being placed in M.M.’s care, where

Child was not in any distress when she left Parents’ care and Child’s injuries

and pain would have been obvious to Parents.

      “Prima facie evidence is not the standard that establishes the child has

been abused[.]” C.B., supra at 771, citing In the Interest of L.Z., supra

at 1024.   Rather, the fact of child abuse must be proven by clear and


                                     - 11 -
J-S17017-22
J-S17018-22



convincing evidence. Here, DHS met its burden when Dr. Atkinson testified

Child’s three acute oblique and buckle leg fractures were non-accidental, not

self-sustained, and not the result of any bone abnormalities or genetic

disorders. Moreover, Dr. Atkinson opined that a reasonable caregiver would

have noticed Child’s symptoms, which would have included crying and

fussiness, and that Child “would be crying with a diaper change” and generally

uncomfortable with the type of injuries she sustained.       N.T. Child Abuse

Hearing, 10/6/21, at 12, 37-38, 46; id. at 23 (“It should have been painful to

her.”).

      The record evidence demonstrates that Child, at five months of age,

suffered leg injuries that “would ordinarily not be sustained or exist except by

reason of the acts or omissions of” Parents or M.M., who were responsible for

Child's welfare from February 10, 2020, through February 12, 2020. See 23

Pa.C.S.A. § 6381(d).    Doctor Atkinson opined that, given the “narrow time

frame” of when the injury could have been sustained (three days to a week

prior), Child’s injury could have occurred in either Parents’ or M.M.’s care.

N.T. Abuse Hearing, 10/6/21, at 14, 25; id. at 21 (doctor testifying fact that

second fall occurred in M.M.’s care “creates another level of unclearness as to

where the injury could have been sustained”). Doctor Atkinson also clearly

indicated that the type of fractures Child sustained would not have been

caused by a fall from a bed, which allegedly happened to Child while in the

care of both Parents and M.M. See In the Interest of L.Z., supra at 1167
                                 - 12 -
J-S17017-22
J-S17018-22



(“the fact of abuse suffices to establish prima facie evidence of abuse by the

parent or person responsible”). Given the timeframe in which Child’s injuries

occurred, and the type of injuries Child sustained, both of which were

established by medical testimony, we conclude that the trial court properly

determined Child suffered abuse and applied the section 6381(d) presumption

to Parents and M.M.

        Next, we must assess whether Parents sufficiently rebutted the section

6381(d) prima facie presumption with evidence “[d]emonstrating that the[y]

did not inflict the abuse . . . [through] testifying that they gave responsibility

for [C]hild to [M.M.] . . . about whom they had no reason to fear.” In the

Interest of L.Z., 111 A.3d at 1185. See In re S.L., 202 A.3d 723 (Pa. Super.

2019) (finding of prima facie evidence against parent pursuant to section

6381(d) “does not end the analysis;” due process dictates parent entitled to

present rebuttal evidence). In assessing this rebuttal evidence, we keep in

mind that the trial court evaluates the credibility of the evidence presented

when considering the validity of the section 6381(d) presumption and any

rebuttal evidence proffered by Parents. In the Interest of L.Z., supra at

1185.

        DHS states that “[n]either Mother, Father, nor M.M. appeared or

provided rebuttal evidence,” Appellee’s Brief, at 11 (citing N.T. Abuse Hearing,

1/12/22, at 5), claiming that Parents did not rebut the presumption “because

[they] opted not to present any evidence.” Appellee’s Brief (for Father’s
                                - 13 -
J-S17017-22
J-S17018-22



Appeal), at 13; id. (for Mother’s Appeal). We find In the Interest of L.Z.,

supra, instructive on this issue.

       In L.Z., an abused child’s mother and maternal aunt were the child’s

primary caregivers with whom child resided. Neither the mother nor the aunt

testified at the adjudicatory/abuse hearing. Rather, like in the instant case,

the sole witnesses at the hearing were a DHS social worker and the doctor

who examined the child at the hospital for his injuries.       The DHS worker

testified that she met with the child’s mother, who told the caseworker that

she had been residing with her boyfriend for the two days prior to the incident

and that Mother had not seen child since that time. Id. 111 A.3d at 209-10.

Mother also told the DHS caseworker that she was unable to explain one injury

and said that the other injury was the result of a fall when child hit his face

on a table. The doctor testified that the child was a victim of child abuse, that

his injuries were non-accidental in nature, that one of the injuries (penile

laceration) would have caused “severe pain,” and that the explanations for

the injuries given by mother and aunt “did not seem plausible.” Id. at 210,

215.

       Ultimately, the juvenile court adjudicated child dependent, found child

was the victim of abuse and that aggravating circumstances existed, and

concluded that mother, pursuant to section 6381(d), was the perpetrator of

that abuse. On direct appeal, our Court reversed the finding that mother was

the perpetrator of child’s abuse, concluding that mother neither knew nor
                                   - 14 -
J-S17017-22
J-S17018-22



should have known that child was being abused because child was not in

mother’s care at the time child sustained the injury.13

       The Supreme Court granted review to consider whether our Court

“exceeded its scope and standard of review in substituting its judgment for

that of the trial court in determining whether the child at issue in this case

suffered abuse and whether that abuse was perpetrated by his mother.” Id.,

111 A.3d at 1166.       The Supreme Court reversed, holding that application of

the section 6381(d) presumption is not limited to cases where, at the time the

child abuse occurs, the child is in the caretaker’s/parent’s care. In so holding,

the Court found that mother was a perpetrator of abuse. Notably, the L.Z.

Court found that mother failed to rebut the section 6381(d) presumption,

stating:

       Applying Section 6381(d) as set forth above to the case at bar,
       we affirm the trial court's determination that [m]other perpetrated
       the abuse in the form of the laceration, the cheek bruising, and
       the severe diaper rash and yeast infection. First, because the
       medical evidence presented by DHS demonstrated that [c]hild’s
       injuries were neither accidental nor self-inflicted and because
       [c]hild was only in the care of [m]other and [a]unt, the injuries
       were shown to be “of such a nature as would ordinarily not be
       sustained or exist except by reason of the acts or omissions of the
____________________________________________




13 Our Court, on direct appeal, considered only a penile laceration, not the
cheek bruises or diaper rash and yeast infections, to be abusive injuries.
However, on discretionary review, the Supreme Court “affirm[ed] the trial
court’s determination that [m]other perpetrated the abuse in the form of the
laceration, the cheek bruising, and the severe diaper rash and yeast
infection.” Id. at 1185-86 (emphasis added).
                                   - 15 -
J-S17017-22
J-S17018-22



     parent or other person responsible for the welfare of the child[.]”
     23 Pa.C.S. § 6381(d). Ergo, either [a]unt or [m]other or both
     inflicted the abuse [c]hild suffered or failed to protect him from
     the other's abuse. Mother failed to rebut the presumption by
     presenting evidence or testimony from her, [a]unt, or her
     boyfriend establishing that [c]hild was not in her care when
     the injuries were suffered and that she had no reason to
     question her decision to leave [c]hild in [a]unt's care.
     Likewise, neither [a]unt nor anyone on her behalf testified.
     Mother and [a]unt's self-serving claims made at the
     hospital were neither under oath nor subject to cross-
     examination. They were outside-the-record and do not
     constitute rebuttal evidence.

     Instead, ample, uncontested, unrebutted evidence existed
     for the trial court to presume that [m]other perpetrated
     abuse on Child. In regard to the diaper rash, it was put into
     evidence that [m]other acknowledged to the hospital staff her
     awareness of the condition and blamed it on weeks of diarrhea.
     D[octor] Silver testified rejecting [m]other’s extrajudicial
     contention because the rash was on the front of [c]hild’s body,
     indicative of prolonged contact with urine, rather than on the
     buttocks, which would have been consistent with diarrhea. Thus,
     the trial court was well within its discretion and fully supported by
     the record when it properly concluded that [c]hild suffered
     physical neglect as a result of the severe diaper rash and yeast
     infection due to his caregivers’ failure to change his diaper (or to
     obtain medical treatment).

     Additionally, the trial court did not abuse its discretion in
     discrediting      [m]other’s     implausible      out-of-court
     explanation and instead crediting the treating doctor’s
     testimonial determination that the cheek bruising was
     classic child abuse. The court found Dr. Silver credible given
     the pattern of bruises showing that someone squeezed [c]hild’s
     face between her thumb and fingers, bruising which could have
     occurred during the window of time [m]other acknowledged
     having control of [c]hild and bruising that the doctor testified
     would have caused [c]hild severe pain. Moreover, even
     assuming [m]other did not inflict the penile laceration or
     the cheek bruising, she is still responsible for [c]hild’s
     injuries by failing to protect him from [a]unt, absent

                                    - 16 -
J-S17017-22
J-S17018-22



      rebuttal from [m]other that she had no reason to fear
      leaving [c]hild with [a]unt.

      We conclude that the presumption of [s]ection 6381(d) is
      applicable to this case and that [m]other offered no testimony
      to rebut it. Thus, the trial court properly found [m]other
      perpetrated the abuse on [c]hild either by inflicting the injuries or
      failing to protect [c]hild from [a]unt. Accordingly, we reverse the
      decision of the Superior Court and reinstate the trial court’s order.

Id. at 1185-86 (emphasis added).

      The L.Z. Court also pointed out that the Superior Court “essentially []

made a finding of fact . . . [based on] the facts[,] as [m]other and [a]unt

supplied them to the case[]worker at the hospital[,] as if there were no dispute

regarding their truth, even though neither [m]other nor [a]unt testified at the

hearing and the hospital staff and trial judge found their assertions regarding

[c]hild’s injuries implausible.” Id. at 1176.

      Given the Supreme Court’s conclusion in L.Z. that mother’s and aunt’s

statements to a DHS caseworker and treating doctor are not considered

rebuttal evidence, we similarly cannot rely on the statements that Mother and

Father made to DHS Caseworker Butler and Dr. Atkinson to make factual

findings for purposes of determining whether Mother and Father rebutted the

section 6381(d) presumption that they are perpetrators of abuse. Rather,

where the trial court deemed DHS’ witnesses credible, Mother and Father did

not testify, and no rebuttal witnesses were presented to offer countervailing

testimony, we are constrained to affirm the trial court’s determination.



                                     - 17 -
J-S17017-22
J-S17018-22



       Here, Mother’s and Father’s attorneys simply examined DHS’ witnesses

at the abuse hearing. Accordingly, DHS was not provided the opportunity to

cross-examine any information that Mother and Father may have given to

caseworkers or medical staff about the underlying incident. As such, Mother

and Father have failed to rebut the presumption with “countervailing

competent, substantial evidence.” In re S.L., supra at 728. See also In

the Interest of L.Z., supra at 1185 (“[P]rima facie evidence is ‘[s]uch

evidence as, in the judgment of the law, is sufficient to establish a given fact,

or the group or chain of facts constituting the party's claim or defense, and

which if not rebutted or contradicted, will remain sufficient.’”), citing

Black's Law Dictionary 825 (6th ed. abridged 1991); see also In re S.L.,

supra at 730 (in section 6381(d) rebuttal evidence case, noting relevant

evidence “has a ‘tendency to make a fact [that is of consequence to the

determination of the action] more or less probable than it would be without

the evidence.’”).14

____________________________________________




14 Although M.M. is not a party to this appeal, we take issue with the trial
court’s conclusion that Child’s “injury was noticed by [F]ather prior to [C]hild
going to [M.M.’s] . . . so I’m not making a finding against [M.M.].” N.T. Abuse
Hearing, 1/12/22, at 9. See In the Interest of L.Z., supra at 1174 (“With
respect to findings of fact and credibility determinations of the trial court, the
standard of review in dependency cases requires an appellate court to accept
(Footnote Continued Next Page)



                                          - 18 -
J-S17017-22
J-S17018-22



       Order affirmed.15



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2022

____________________________________________




them ‘if they are supported by the record[.]’”). While the record supports the
fact that Child was abused, the witnesses, whom the trial judge found credible,
testified that Child’s injuries occurred sometime during a three-day-to-one-
week window— when Child was in the care of both Parents and M.M—and that
they were unable to determine exactly at what point within that window Child
was injured. Thus, because the trial court did not find M.M. to be a perpetrator
of abuse, she is not an aggrieved party, and we are precluded from making
any findings with regard to M.M. on appeal. However, we would note that the
same factual record supports the trial court’s findings regarding the allegations
of abuse with regard to M.M. as it does to Parents. Instantly, because Parents
failed to present rebuttal evidence, see L.Z., supra, we are constrained to
affirm their perpetrator status.

15 Although M.M.’s attorney tried to elicit testimony from DHS Caseworker
Butler about information contained in St. Christopher’s Emergency
Department consultation notes, the trial judge specifically excluded the
evidence. Id. at 82-83, 85. See 42 Pa.C.S.A. § 6151 (copies of medical
charts or records of licensed Commonwealth health care facility only
admissible if “proved as to foundation, identity and authenticity,” if certified
properly by employee of health care facility charged with custodial
responsibility of originals).


                                          - 19 -